 



Exhibit 10.1
AMENDMENT NO. 3
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT No. 3 to Second Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered as of the 15th day of March, 2007, by
and between Silicon Valley Bank (“Bank”) and Harmonic, Inc., a Delaware
corporation (“Borrower”) whose address is 549 Baltic Way, Sunnyvale, California
94089.
Recitals
     A.     Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of December 17, 2004, as amended
by that certain First Amendment to Second Amended and Restated Loan and Security
Agreement dated December 16, 2005, and as amended by that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated
December 15, 2006 (as may be further amended, modified, supplemented or
restated, the “Loan Agreement”).
     B.     Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
     C.     Borrower has requested that Bank amend the Loan Agreement to extend
the maturity date, and make certain other revisions to the Loan Agreement as
more fully set forth herein.
     D.     Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
                   2.     Amendments to Loan Agreement.
             2.1     Section 13 (Definitions). The following term and its
definition set forth in Section 13.1 is amended in its entirety and replaced
with the following:
             “Maturity Date” is March 5, 2008.
                        2.2     Section 2.5 (Fees). Section 2.5(a) is amended
and restated in its entirety and replaced with the following:
       (a)       Committed Revolving Line Fee. If, at any time, Borrower fails
to maintain a minimum aggregate amount of $20,000,000 of unrestricted funds on
deposit for 10 consecutive Business Days with SVB Asset Management and/or SVB
Securities, Borrower shall pay an additional $20,000 fee for the Committed
Revolving Line.

 



--------------------------------------------------------------------------------



 



                   3.     Limitation of Amendments.
                        3.1     The amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or (b)
otherwise prejudice any right or remedy which Bank may now have or may have in
the future under or in connection with any Loan Document.
                        3.2     This Amendment shall be construed in connection
with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.
                   4.     Representations and Warranties. To induce Bank to
enter into this Amendment, Borrower hereby represents and warrants to Bank as
follows:
                        4.1     Immediately after giving effect to this
Amendment (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;
                        4.2     Borrower has the power and authority to execute
and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;
                        4.3     The organizational documents of Borrower
delivered to Bank on the December 17, 2004 remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;
                        4.4     The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;
                        4.5     The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;
                        4.6     The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and
                        4.7     This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.
                   5.     Counterparts. This Amendment may be executed in any
number of counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



                   6.     Effectiveness. This Amendment shall become effective
upon the satisfaction of all the following conditions precedent:
                        6.1     Amendment. Borrower and Bank shall have duly
executed and delivered this Amendment to Bank.
                        6.2     Payment of Bank Expenses. Borrower shall have
paid all Bank Expenses (including all reasonable attorneys’ fees and reasonable
expenses) incurred through the date of this Amendment.
                        6.3     Renewal Fee. Borrower shall have paid the
renewal fee in the amount of $10,000 for the Committed Revolving Line.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                      BANK   BORROWER
 
                    Silicon Valley Bank   Harmonic, Inc.
 
                   
By:
      By:            
Name:
  /s/ Nick Tsiagkas   Name:   /s/ Robin N. Dickson        
 
                   
Title:
  Relationship Manager   Title:   Chief Financial Officer        
 
                   
 
      Date:   March 21, 2007        

 